Citation Nr: 1144740	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-34 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disease, including hypertension.

2.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1975 to August 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  An April 2006 rating decision denied entitlement to service connection for a psychiatric disability and cardiovascular disease, including hypertension.  A December 2008 rating decision denied entitlement to service connection for PTSD.  

The Veteran appeared at a Travel Board hearing in May 2011 before the undersigned Veterans Law Judge.  The Veteran also appeared at a local hearing in April 2007 before an RO decision review officer.  Transcripts of the testimony at both hearings are associated with the claims file and have been reviewed.  The Veteran submitted additional evidence for which he waived initial RO review and consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There were no findings of a cardiovascular disease, including hypertension or a psychiatric disability in the service treatment records.  A blood pressure reading of 160/60 was recorded on entry into service and hypertension, not confirmed was noted.  The Veteran was seen for complaints of dizziness in November 1975.  Blood pressure reading was 130/80 and the impression was hyperventilation.  The Veteran was seen in March 1977 for complaints of an inability to tolerate regimentation.  It was reported that he had had a number of non-judicial punishments and mental status interview revealed normal findings.  The impression was occupational maladjustment.  When examined for confinement that month, his blood pressure reading was 150/90.  In August 1977, the Veteran was subject to a non-judicial punishment for assault.  On examination at separation from service in August 1977, blood pressure reading was 124/74 and the cardiovascular and nervous systems were listed as normal.  In a Report of Medical History, the Veteran denied that he had or had had heart trouble, high or low blood pressure, depression or nervous trouble of any sort.  

In a March 2004 VA outpatient treatment report, it was noted that the Veteran was having work related stress that he believed caused his hypertension.  In a May 2006 report by a VA physician, it was noted that the Veteran had depression that as likely as not was related to military service.  In a June 2006 psychological evaluation, the Veteran described an attack by a gang while in service.  He described 4 past heart attacks, the first being in 2003 and the last in 2005.  He had a number of convictions and had spent 4 years in prison.  Diagnoses included major depressive disorder and PTSD.  A July 2006 report by a VA physician noted that the Veteran had severe heart failure as likely as not due to military service.  On VA examination in January 2007, it was concluded that the Veteran did not meet the DSM-IV criteria for PTSD and diagnoses included an adjustment disorder  A December 2007 report by a VA physician noted that the Veteran's heart problems were increasing his anxiety and deepening his depression.  While there are some positive nexus opinions in the claims folder, they do not include a rationale, only conclusions.  The Board finds at this juncture that, although the noted opinions may not resolve the ultimate issues before the Board, they are sufficient to trigger VA's duty to assist via VA examinations.  See 38 C.F.R. § 3.159(c)(4).  The Board notes that an August 1977 entry in the service treatment records reflects that apparently some of the Veteran's health records were lost while he was assigned to the USS Morton.  The Board also notes, however, that the claims file contains service treatment records dated earlier than August 1977.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO shall refer the claims file, and a copy of this remand, to an appropriate physician examiner for a comprehensive review and opinion.  Ask the examiner to opine on the following:

Following a review of the service treatment records and the post service clinical data, including medical opinions of record, what if any cardiovascular disease, including hypertension either had its onset in service or is otherwise related to active duty.  A full and complete explanation and rationale should be provided for any opinion rendered.  

The examiner is advised that, for VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 , Diagnostic Code 7101, note (1) (2011).  Also, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  

The examiner's attention is invited to the tabbed sheets of the service treatment records, as well as the August 1977 Report Of Medical Examination For Release From Active Duty.  Any opinion should be fully explained and the rationale provided.

Should the examiner opined it is not at least as likely as not that hypertension had its clinical onset or is otherwise related to active duty, does the evidence of record show the Veteran to have manifested hypertension at least to a compensable degree within one year of his separation from active service?  Again, please provide a full explanation and rationale for any opinion rendered.

2.  The AMC/RO, with the assistance of the appropriate VA Medical facility, will arrange for the Veteran to be examined by a medical board of a psychiatrist and a psychologist.  The AMC/RO will provide a copy of this remand and the claims file prior to the scheduled examination.

Prior to conducting an examination of the Veteran, the psychiatrist and psychologist are asked to conduct a comprehensive review of the claims file, including the service personnel records and service treatment records, especially the mental health entries of October 1976 and March 1977.  The psychiatrist and psychologist are asked to opine whether it is at least as likely as not that the service personnel records and service treatment records indicate the Veteran manifested an acquired psychiatric disability (as opposed to a personality disorder) during his active service or is any current acquired psychiatric disability otherwise related to active duty?  

The examiners are asked to specifically comment on the several favorable nexus opinions of the Veteran's treating VA psychiatrist, C.L.W., M.D., and to specifically indicate agreement or disagreement.  A full explanation and rationale is requested.

As part of the VA PTSD examination to determine if the Veteran meets the DSM-IV criteria for a diagnosis of PTSD, the Board requests that the Veteran undergo all appropriate diagnostic tests, to include the MMPI-II, to indicate what psychological or psychiatric pathology may be present.  Following receipt of the diagnostic psychological test report(s), a VA psychiatrist will conduct an examination to determine whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.

As part of the assessment of whether the Veteran experienced an in-service traumatic event, the examiner(s) is advised that the Board does not deem the Veteran credible as to his assertion that he was the victim of an assault with a wrench and a gang assault in August 1977.  The service personnel records note the Veteran was disciplined for committing an assault in August 1977.  The Board finds the totality of the evidence of record indicates that, at most, the Veteran engaged in a mutual affray with another sailor.

In light of the above Board findings, does the Veteran meet the DSM-IV criteria for a diagnosis of PTSD?  The examiner(s) is asked to consider and comment on the opinions of Dr. W and the VA social worker, and to indicate agreement or disagreement, and the reasons why.  If the Veteran meets the criteria for a diagnosis of PTSD, is it causally linked to an in-service stressor, or a post-service traumatic event?  The examiner is asked to provide a complete rationale and full explanation.

3.  After all of the above is complete, the AMC/RO will review the Veteran's claims de novo in light of the additional evidence obtained.  If either claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him/her if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



